DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after December 9, 2016, is being examined under the first inventor to file provisions of the AIA .
In an Amendment filed on July 11, 2022, claims 1-6, 8, 10, and 11 were amended
Claims 1-15 are currently pending and under examination, of which claims 1, 6, and 11 are independent claims. 

Response to Amendment
In view of the changes to the title, the objection to the title is now withdrawn.
Applicant’s amendments to the claims have overcome the objections previously set forth.
Applicant’s amendments to claim 10 have overcome the rejection under 35 USC 112(b) previously set forth.

Response to Arguments
Regarding the means-plus-function interpretation of claims 1, 2, and 5, page 8 of the Amendment, essentially refers to the same paragraph [0012] of the specification, as published, as the Office referred to in the mean-plus-function analysis.  The Amendment then concludes that the means-plus-function interpretation should be withdrawn.  However, as explained in the previous action, claims 1, 2, and 5 include one or more claim limitations that do not use the word “means,” (i.e., “identification engine”, “alignment engine”, and “rendering engine”) but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.   
In accord with the description provided in paragraph [0012] and paragraphs [0013], [0017], [0018], [0020], and [0022] of the specification, as published, the “identification engine” may determine production data associated with a manufactured object, such as a three-dimensionally printed object. For example, the identification engine may identify the manufactured object. The identification engine may also, or instead, retrieve the production data based on the identity of the manufactured object or production data for selected material or agent. Thus, for purposes of examination, the “identification engine” will be construed as a hardware, such as a processor, or a combination of software and hardware, such as ASIC or FPGA, performing the functionalities described in paragraphs [0013], [0017], [0018], [0020], and [0022] of the specification, as published.  
As described on paragraphs [0014], [0023], and [0026] of the specification, as published, the “alignment engine” may determine a placement of the manufactured object relative to a display device, may determine the position or orientation of the manufactured object relative to the transparent display as viewed by a user, and  may determine the position (e.g., a position within an image plane for the displayed image), orientation, or apparent size of the manufactured object within the displayed image.  Thus, for purposes of examination, the “alignment engine” will be construed as a hardware, such as a processor, or a combination of software and hardware, such as ASIC or FPGA, performing the functionalities described in paragraphs [0014], [0023], and [0026] of the specification, as published.  
As described on paragraphs [0015], [0016], and [0025]-[0030], [0032] of the specification, as published, the “rendering engine” may generate an image including a visual representation of the production data. The rendering engine may produce a digital version of the image, and the values of elements of the digital version of the image may be selected based on the production data. In an example, the production data may not exist in a visual format or may be in a format different from the format to be used to represent the image. Accordingly, the rendering engine may select suitable values for the elements of the digital version of the image based on production data corresponding to the elements.  Thus, for purposes of examination, the “rendering engine” will be construed as a hardware, such as a processor, or a combination of software and hardware, such as ASIC or FPGA, performing the functionalities described in paragraphs [0015], [0016], and [0025]-[0030], [0032] of the specification, as published.  
In view of the foregoing, the means-plus-function interpretation of claims 1, 2, and 5 is maintained.
Upon further consideration and review, the means-plus-function interpretation of claim 4 is withdrawn.
Regarding the prior art rejections, on page 9 of the Amendment, it is argued the following:
However, Boyer does not disclose “a smartphone” that includes “an imaging device to capture images of a three-dimensionally printed object; a display device,” and “an identification engine,” “an alignment engine,” and “a rendering engine,” as recited by claim 1, as amended. The other cited references do not make up for the deficiencies of Boyer.

The Office respectfully submits that although Boyer may not describe that the processors, memory, display, camera, and sensor illustrated in FIG. 2 thereof are part of a smartphone, Alt describes a client-server architecture with which the 3D printing system 20 can communicate. See Paragraph [0022] and FIG. 1.  The client-server architecture comprises one or more client computers 40 which can be coupled to a server 26 via a computer network 30.  Alt expressly describes that the client computer may be a mobile device having a processing unit, e.g. a smart phone or tablet computer.  Considering the teachings of Alt of using the mobile device or smart phone including a similar structural configuration and arrangement as Boyer for visual and functional augmentation of a three-dimensional printer, a person of ordinary skill in the art would appreciate that the system of Boyer, which teaches the imaging device, the display device, the identification engine, the alignment engine, and the rendering engine can be implemented in the mobile device or smart phone of Alt.  As shown in the prior art rejection presented herein below, the combination of Boyer and Alt teaches all the claimed recitations of independent claim 1.  It is worth noting that the arguments presented in the Amendment do not contest that Boyer teaches the recitations of independent claim 1, other than not being implemented in a smartphone. Therefore, the arguments presented in the Amendment are not persuasive.
No additional argumentation is provided with respect to independent claims 1, 6, and 11 and related dependent claims.
For the reasons set forth below, the prior art rejections to dependent claims 2-5 are maintained.
For similar reasons as those presented above with respect to independent claim 1 and further elaborated in the rejections below, the rejections to independent claims 6 and 11 and related dependent claims 7-10 and 12-15, respectively, are maintained.

Claim Objections
The following claims are objected to for lack of antecedent support.  The Examiner recommends the following changes:
Claim 6, line 11, replace “a smartphone” with “the smartphone”.
Claim 6, line 11, replace “the image” with “the generated image”.
Claim 11, line 9, replace “a smartphone” with “the smartphone”.
Claim 11, line 9, replace “the image” with “the generated image”.
Claim 12, line 1, replace “computer-readable medium” with “non-transitory computer-readable medium”.
Claim 13, line 1, replace “computer-readable medium” with “non-transitory computer-readable medium”.
Claim 14, line 1, replace “computer-readable medium” with “non-transitory computer-readable medium”.
Claim 15, line 1, replace “computer-readable medium” with “non-transitory computer-readable medium”.
Appropriate correction is respectfully requested.  

35 USC § 112(f) Analysis
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claims 1, 2, and 5 are interpreted under 35 U.S.C. 112(f), as reciting means for performing a specified function.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Referring to independent claim 1, this claim recites the claim limitations “an identification engine”, “an alignment engine”, and “a rendering engine”.  
On paragraph [0012] of the specification, as published, it is submitted that “[a]s used herein, the term “engine” refers to hardware (e.g., a processor, such as an integrated circuit or other circuitry) or a combination of software (e.g., programming such as machine- or processor-executable instructions; commands, or code such as firmware; a device driver, programming, object code, etc.) and hardware. Hardware includes a hardware element with no software elements such as an application specific integrated circuit (ASIC), a Field Programmable Gate Array (FPGA), etc. A combination of hardware and software includes software hosted at hardware (e.g., a software module that is stored at a processor-readable memory such as random-access memory (RAM), a hard-disk or solid-state drive, resistive memory, or optical media such as a digital versatile disc (DVD), and/or executed or interpreted by a processor), or hardware and software hosted at hardware.”  (Emphasis added)
As described on paragraphs [0013], [0017], [0018], [0020], and [0022] of the specification, as published, the “identification engine” may determine production data associated with a manufactured object, such as a three-dimensionally printed object. For example, the identification engine may identify the manufactured object. The identification engine may also, or instead, retrieve the production data based on the identity of the manufactured object or production data for selected material or agent.
For purposes of examination, the “identification engine” will be construed as a hardware, such as a processor, or a combination of software and hardware, such as ASIC or FPGA, performing the functionalities described in paragraphs [0013], [0017], [0018], [0020], and [0022] of the specification, as published.  
As described on paragraphs [0014], [0023], and [0026] of the specification, as published, the “alignment engine” may determine a placement of the manufactured object relative to a display device, may determine the position or orientation of the manufactured object relative to the transparent display as viewed by a user, and  may determine the position (e.g., a position within an image plane for the displayed image), orientation, or apparent size of the manufactured object within the displayed image.
For purposes of examination, the “alignment engine” will be construed as a hardware, such as a processor, or a combination of software and hardware, such as ASIC or FPGA, performing the functionalities described in paragraphs [0014], [0023], and [0026] of the specification, as published.  
As described on paragraphs [0015], [0016], and [0025]-[0030], [0032] of the specification, as published, the “rendering engine” may generate an image including a visual representation of the production data. The rendering engine may produce a digital version of the image, and the values of elements of the digital version of the image may be selected based on the production data. In an example, the production data may not exist in a visual format or may be in a format different from the format to be used to represent the image. Accordingly, the rendering engine may select suitable values for the elements of the digital version of the image based on production data corresponding to the elements.
For purposes of examination, the “rendering engine” will be construed as a hardware, such as a processor, or a combination of software and hardware, such as ASIC or FPGA, performing the functionalities described in paragraphs [0015], [0016], and [0025]-[0030], [0032] of the specification, as published.  
The recitations of claims 2 and 5 simply add more detail to or are cumulative to the identification engine, the alignment engine, and the rendering engine of independent claim 1.  
Because the referred claim limitations of claims 1, 2, and 5 are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 5 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Dependent claim 4 depends from independent claim 1.  Independent claim 1 has been amended to recite “an imaging device to capture images of a three-dimensionally printed object”.  However, claim 4 also recites “an imaging device to capture an image of the three-dimensionally printed object”, which is duplicate of the amended recitations of independent claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Dependent claim 5 depends from independent claim 1.  Independent claim 1 has been amended to recite “a display device” as part of the smartphone.  However, claim 5 also recites “further comprising the display device” which is duplicate of the amended recitations of independent claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 7, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Boyer et al. (US Patent Publication No. 2014/0039663 A1) (“Boyer”), in view of Alt et al. (US Patent Publication No. 2015/0042678 A1) (“Alt”). 
Regarding independent claim 1, Boyer teaches:
…
an imaging device to capture an image of the three-dimensionally printed object, Boyer: Paragraph [0038] (“…the printer 200 may optionally include a sensor 214 for capturing three-dimensional data from the object… The processor 206 may be further configured to show summary data in the display 212 concerning any dimensional inaccuracies detected within the object.”) Boyer: Paragraph [0039] (“The sensor 214 may more generally include one or more spatial sensors configured to capture data from the object placed within the working volume. The second processor 210 (which may be the processor 204) may convert this data into a digital model of the object, and the processor 204 may be configured to operate the printer 200 to fabricate a geometrically related object within the working volume based upon the digital model. In this manner, the printer 200 may be used for direct replication of objects simply by placing an object into the working volume, performing a scan to obtain the digital model, removing the object from the working volume, and then fabricating a replica of the object based upon the digital model. More generally, any geometrically related shape may be usefully fabricated using similar techniques.”) Boyer: Paragraph [0040] (“For example, the geometrically related object may be a three-dimensional copy of the object, which may be a scaled copy, and/or which may be repeated as many times as desired in a single build subject to spatial limitations of the working volume and printer 200.”) Boyer: Paragraph [0041]  (“The processor 204 may obtain the digital model using, e.g., shape from motion or any other processing technique based upon a sequence of two-dimensional images of an object.”)
a display device; Boyer: Paragraph [0036] (“The printer 200 may optionally include a display 212…”)
an identification engine to determine production data associated with a three-dimensionally printed object; Boyer: Paragraph [0038] [As described above.] Boyer: Paragraph [0026] (“The processor 204 may be further configured to adjust a parameter of the printer 200 based upon an analysis of the object in the image.”) Boyer: Paragraph [0027] (“A variety of parameters may be usefully adjusted during a fabrication process. For example, the parameter may be a temperature of the working volume.”) Boyer: Paragraph [0034] (“The printer may include a memory 208, such as a local memory or a remote storage device, that stores a log of data for an object being fabricated including without limitation a value or one or more of the parameters …or any other data relating to a print.”) Boyer: Paragraph [0038] (“…the printer 200 may optionally include a sensor 214 for capturing three-dimensional data from the object… The processor 206 may be further configured to show summary data in the display 212 concerning any dimensional inaccuracies detected within the object.”) [The processor reads on “an identification engine” and the parameters adjusted or the inaccuracies detected based on analysis of the object read on “determine production data associated with a three-dimensionally printed object”.]
an alignment engine to determine a placement of the three-dimensionally printed object relative to the display device; and Boyer: Paragraph [0036] (“The printer 200 may optionally include a display 212 configured to display a view of the working volume. The display 212, which may obtain images of the working volume from the camera 202 or any other suitable imaging hardware, may be configured, e.g., by the processor 204, to superimpose thermal data onto the view of the working volume.”) Boyer: Paragraph [0037] (“The display 212 may serve other useful purposes. For example, the view from the camera 202 may be presented in the display. The processor 204 may be configured to render an image of a three-dimensional model used to fabricate an object from the pose of the camera 202. If the camera 202 is a fixed camera then the pose may be a predetermined pose corresponding to the camera position and orientation. If the camera 202 is a moving camera, the processor 204 may be further programmed to determine a pose of the camera 202 based upon, e.g., fiducials or known, visually identifiable objects within the working volume such as corners of a build platform or a tool head, or to determine the pose using data from sensors coupled to the camera and/or from any actuators used to move the camera.”) [The processor reads on “an alignment engine”, and determining the pose of the camera for the images, which are displayed on the display, of the working volume reads on “to determine a placement of the three-dimensionally printed object relative to the display device”.]
a rendering engine to generate an image including a visual representation of the production data, Boyer: Paragraph [0037] [As described above.] Boyer: Paragraph [0037] (“The rendered image of the three-dimensional model rendered from this pose may be superimposed on the view of the working volume within the display 212. In this manner, the printer 200 may provide a preview of an object based upon a digital three-dimensional model, which preview may be rendered within the display 212 for the printer, or a user interface of the display, with the as-fabricated size, orientation, and so forth. In order to enhance the preview, other features such as build material color may also be rendered using texture mapping or the like for the rendered image. This may assist a user in selecting build material, scaling, and so forth for an object that is to be fabricated from a digital model.”) [The processor reads on “a rendering engine” and the  rendered image including the features of the object reads on “generate an image including a visual representation of the production data”.]
the rendering engine to position the visual representation of the production data so that representations of data points in the production data will overlay corresponding portions of the three-dimensionally printed object upon displaying by the display device. Boyer: Paragraphs [0037] [As described above.] Boyer: Paragraph [0036] (“The printer 200 may optionally include a display 212 configured to display a view of the working volume. The display 212, which may obtain images of the working volume from the camera 202 or any other suitable imaging hardware, may be configured, e.g., by the processor 204, to superimpose thermal data onto the view of the working volume. This may, for example, include thermistor data or data from other temperature sensors or similar instrumentation on the printer 200. For example, the printer 200 may include sensors for measuring a temperature of at least … the object, the build material, the working volume, ... These and any similar instrumentation may be used to obtain thermal data correlated to specific or general regions within and without the printer 200.”)Boyer: Paragraph [0038] (“…the printer 200 may optionally include a sensor 214 for capturing three-dimensional data from the object… The display 212 may be configured to superimpose such three-dimensional data onto the display of the object within the working volume. In this manner, the processor 204 may detect one or more dimensional inaccuracies in the object, such as by comparison of three-dimensional measurements to a digital model used to fabricate the object. These may be presented as dimensional annotations within the display 212, or as color-coded regions (e.g., yellow for small deviations, red for large deviations, or any other suitable color scheme) superimposed on the display of the object. The processor 206 may be further configured to show summary data in the display 212 concerning any dimensional inaccuracies detected within the object.”) [The superimposing of thermal data onto the view of the working volume reads on “to position the visual representation of the production data …”, and presenting dimensional annotations within the display superimposed on the display of the object reads on “overlay corresponding portions of the three dimensionally printed object …”]
Boyer does not expressly teach that the system is provided in “a smartphone”.  However, Alt describes method and system for visually augmenting a real object with a computer-generated image. Alt teaches:
A smartphone, comprising:… Alt: Paragraph [0016] (“… overlaying at least part of a computer-generated image with at least part of the real object using a mobile device equipped with the camera according to the object detection and tracking configuration and the pose of the camera.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Boyer and Alt before them, for the processor of the computer of Boyer to be in a smartphone as taught in Alt because the references are in the same field of endeavor as the claimed invention and they are focused on visual augmentation of a real 3D object with a computer generated image.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because Alt explains that a computer may also be a mobile device having a processing unit, e.g. a smart phone or a table computer. Alt Paragraph [0022] The combination of both references would account for the fact that a 3D printer may not be available individually for each person or user at home or any other place having easy access to it. However, potential 3D printing service may be offered to individual persons, such as known for other services such as printing photographs. A user may use a client computer or a smart phone to send a 3D virtual model to a provider of a 3D printing service via a computer network. The provider of a 3D printing service may comprise or be a computer, which is located separately and remotely from the client computer and connected thereto through a computer network, such as the Internet. A 3D printer to which the 3D printing service, i.e. the server, has access prints a real object or a part of the real object according to at least part of the virtual model received by the provider of 3D printing service. Alt Paragraph [0013]
Regarding claim 3, Boyer and Alt teach all the claimed features of claim 1, from which claim 3 depends.  Boyer further teaches: 
The smartphone of claim 1, wherein the production data includes data generated during printing of the three-dimensionally printed object. Boyer: Paragraph [0028] (“Another parameter that may be usefully controlled according to the camera image is the temperature of a build platform in the working volume. For example, the camera 202 may capture an image of a raft or other base layer for a fabrication, or a first layer of the fabricated object, and may identify defects such as improper spacing between adjacent lines of build material or separation of the initial layer from the build platform.”) [The defects identified reads on “data generated during printing”.]
Regarding claim 4, Boyer and Alt teach all the claimed features of claim 1, from which claim 4 depends.  Boyer further teaches: 
The smartphone of claim 1, further comprising 
an imaging device to capture an image of the three-dimensionally printed object, Boyer: Paragraph [0038] (“…the printer 200 may optionally include a sensor 214 for capturing three-dimensional data from the object… The processor 206 may be further configured to show summary data in the display 212 concerning any dimensional inaccuracies detected within the object.”) Boyer: Paragraph [0039] (“The sensor 214 may more generally include one or more spatial sensors configured to capture data from the object placed within the working volume. The second processor 210 (which may be the processor 204) may convert this data into a digital model of the object, and the processor 204 may be configured to operate the printer 200 to fabricate a geometrically related object within the working volume based upon the digital model. In this manner, the printer 200 may be used for direct replication of objects simply by placing an object into the working volume, performing a scan to obtain the digital model, removing the object from the working volume, and then fabricating a replica of the object based upon the digital model. More generally, any geometrically related shape may be usefully fabricated using similar techniques.”) Boyer: Paragraph [0040] (“For example, the geometrically related object may be a three-dimensional copy of the object, which may be a scaled copy, and/or which may be repeated as many times as desired in a single build subject to spatial limitations of the working volume and printer 200.”) Boyer: Paragraph [0041]  (“The processor 204 may obtain the digital model using, e.g., shape from motion or any other processing technique based upon a sequence of two-dimensional images of an object.”)
wherein the placement includes a placement selected from the group consisting of a position in an image plane, an orientation, and a size in the image of the three-dimensionally printed object. Boyer: Paragraph [0037] (“In this manner, the printer 200 may provide a preview of an object based upon a digital three-dimensional model, which preview may be rendered within the display 212 for the printer, or a user interface of the display, with the as-fabricated size, orientation, and so forth.”)
Regarding independent claim 6, Boyer teaches:
A method, comprising: Boyer: FIGS. 3-5 
mapping a plurality of data points from printing data generated during printing of a three-dimensionally printed object to corresponding points in an image of the three-dimensionally printed object, Boyer: Paragraph [0028] (“…the camera 202 may capture an image of a raft or other base layer for a fabrication, or a first layer of the fabricated object, and may identify defects such as improper spacing between adjacent lines of build material or separation of the initial layer from the build platform.”) Boyer: Paragraph [0037] (“The processor 204 may be configured to render an image of a three-dimensional model used to fabricate an object from the pose of the camera 202…The rendered image of the three-dimensional model rendered from this pose may be superimposed on the view of the working volume within the display 212. In this manner, the printer 200 may provide a preview of an object based upon a digital three-dimensional model, which preview may be rendered within the display 212 for the printer, or a user interface of the display, with the as-fabricated size, orientation, and so forth. In order to enhance the preview, other features such as build material color may also be rendered using texture mapping or the like for the rendered image.”) Boyer: Paragraph [0038] (“…the printer 200 may optionally include a sensor 214 for capturing three-dimensional data from the object… The display 212 may be configured to superimpose such three-dimensional data onto the display of the object within the working volume. In this manner, the processor 204 may detect one or more dimensional inaccuracies in the object, such as by comparison of three-dimensional measurements to a digital model used to fabricate the object. These may be presented as dimensional annotations within the display 212, or as color-coded regions (e.g., yellow for small deviations, red for large deviations, or any other suitable color scheme) superimposed on the display of the object. The processor 206 may be further configured to show summary data in the display 212 concerning any dimensional inaccuracies detected within the object.”) Boyer: Paragraph [0036] (“The printer 200 may optionally include a display 212 configured to display a view of the working volume. The display 212, which may obtain images of the working volume from the camera 202 or any other suitable imaging hardware, may be configured, e.g., by the processor 204, to superimpose thermal data onto the view of the working volume. This may, for example, include thermistor data or data from other temperature sensors or similar instrumentation on the printer 200. For example, the printer 200 may include sensors for measuring a temperature of at least … the object, the build material, the working volume, ... These and any similar instrumentation may be used to obtain thermal data correlated to specific or general regions within and without the printer 200.”) [The superimposing of three-dimensional data or thermal data of the object fabricated onto the view of the working volume on the display reads on “mapping a plurality of data points from printing data … to corresponding points in an image of the three-dimensionally printed object”. The fabricating of the object reads on “printing of a three-dimensionally printed object”.] wherein the image was captured by an imaging device…; Boyer: Paragraph [0038] [As described above.] 
generating visual representations of the plurality of data points; Boyer: Paragraphs [0028] and [0036]-[0038] [As described above.] [The display of the superimposed three-dimensional data or the thermal data reads on “generating visual representations of the plurality of data points”.]
generating an image that includes the visual representations of the plurality of data points, Boyer: Paragraphs [0028] and [0036]-[0038] [As described above.] [The images produced of the superimposed three-dimensional data or the thermal data reads on “generating an image that includes the visual representations of the plurality of data points”.]
wherein the generating of the image includes aligning the visual representations to the corresponding points in the image of the three-dimensionally printed object; and Boyer: Paragraph [0037] [As described above.] [The processor determining a pose of the camera based on the identifiable object reads on “aligning the visual representations to the corresponding points in the image of the three-dimensionally printed object”.]
displaying, by a display device of…, the image. Boyer: Paragraphs [0036], [0037], and [0038] [As described above.] 
Boyer does not expressly teach that the imaging device is of “a smartphone”.  However, Alt describes method and system for visually augmenting a real object with a computer-generated image. Alt teaches:
…the image was captured by an imaging device of a smartphone…displaying, by a display device of a smartphone, the image. Alt: Paragraph [0016] (“… overlaying at least part of a computer-generated image with at least part of the real object using a mobile device providing a camera capturing at least part of the environment and determining a pose of the camera with respect to the real object according to the object detection and tracking configuration, and overlaying at least part of a computer-generated image with at least part of the real object using a mobile device equipped with the camera according to the object detection and tracking configuration and the pose of the camera.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Boyer and Alt before them, for the processor of the computer of Boyer to be in a smartphone as taught in Alt because the references are in the same field of endeavor as the claimed invention and they are focused on visual augmentation of a real 3D object with a computer generated image.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because Alt explains that a computer may also be a mobile device having a processing unit, e.g. a smart phone or a table computer. Alt Paragraph [0022] The combination of both references would account for the fact that a 3D printer may not be available individually for each person or user at home or any other place having easy access to it. However, potential 3D printing service may be offered to individual persons, such as known for other services such as printing photographs. A user may use a client computer or a smart phone to send a 3D virtual model to a provider of a 3D printing service via a computer network. The provider of a 3D printing service may comprise or be a computer, which is located separately and remotely from the client computer and connected thereto through a computer network, such as the Internet. A 3D printer to which the 3D printing service, i.e. the server, has access prints a real object or a part of the real object according to at least part of the virtual model received by the provider of 3D printing service. Alt Paragraph [0013]
Regarding claim 7, Boyer and Alt teach all the claimed features of claim 6, from which claim 7 depends.  Boyer further teaches: 
The method of claim 6, further comprising 
selecting the plurality of data points based on comparing the printing data to a predetermined criterion, wherein the predetermined criterion includes a criterion selected from the group consisting of data points corresponding to a cross section, data points corresponding to an agent, and data points corresponding to a physical property. Boyer: Paragraph [0036] (“The display 212, which may obtain images of the working volume from the camera 202 or any other suitable imaging hardware, may be configured, e.g., by the processor 204, to superimpose thermal data onto the view of the working volume… measuring a temperature of at least one of … the object, the build material, the working volume, an ambient temperature outside the working volume, and a build platform within the working volume”) Boyer: Paragraph [0037] (“The rendered image of the three-dimensional model rendered from this pose may be superimposed on the view of the working volume within the display 212. In this manner, the printer 200 may provide a preview of an object based upon a digital three-dimensional model, which preview may be rendered within the display 212 for the printer, or a user interface of the display, with the as-fabricated size, orientation, and so forth. In order to enhance the preview, other features such as build material color may also be rendered using texture mapping or the like for the rendered image. This may assist a user in selecting build material, scaling…”) Boyer: Paragraph [0038] (“The display 212 may be configured to superimpose such three-dimensional data onto the display of the object within the working volume. In this manner, the processor 204 may detect one or more dimensional inaccuracies in the object, such as by comparison of three-dimensional measurements to a digital model used to fabricate the object… The processor 206 may be further configured to show summary data in the display 212 concerning any dimensional inaccuracies detected within the object.”) [The superimposing based on thermal data reads on “selecting the plurality of data points”. The superimposing to detect one or more inaccuracies in the object reads on “comparing the printing data to a predetermined criterion”.  The size reads on “a physical property” and the build material reads on “an agent”.]  
Regarding claim 8, Boyer and Alt teach all the claimed features of claim 6, from which claim 8 depends.  Boyer further teaches: 
The method of claim 6, further comprising 
receiving a user indication of a printing parameter to be used during printing of additional three-dimensionally printed objects, and Boyer: Paragraph [0027] (“A variety of parameters may be usefully adjusted during a fabrication process. For example, the parameter may be a temperature of the working volume. This temperature may be increased or decreased based upon, e.g., an analysis of road dimensions (e.g. height and width of line of deposited build material), or the temperature may be adjusted according to a dimensional stability of a partially fabricated object... Similarly, where cooling-induced warping or separation of layers is detected, the temperature may be increased.”) Boyer: Paragraph [0028] (“For example, the camera 202 may capture an image of a raft or other base layer for a fabrication, or a first layer of the fabricated object, and may identify defects such as improper spacing between adjacent lines of build material or separation of the initial layer from the build platform. The temperature of the build platform may in such cases be heated in order to alleviate cooling-induced warping of the fabricated object at the object-platform interface.”) Boyer: Paragraph [0037] (“This may assist a user in selecting build material, scaling, and so forth for an object that is to be fabricated from a digital model.”)
storing the printing parameter in association with a model of the three-dimensionally printed object, Boyer: Paragraph [0034] (“The printer may include a memory 208, such as a local memory or a remote storage device, that stores a log of data for an object being fabricated including without limitation a value or one or more of the parameters described above, or any other data relating to a print. The memory 208 may also or instead store a log of data aggregated from a number of fabrications of a particular object, which may include data from the printer 200 and/or data from a number of other three-dimensional printers.”) [The storing of data including parameters for an object reads on “storing the printing parameter in association with a model”.]
wherein the printing parameter includes a parameter selected from the group consisting of a maximum temperature, an amount of agent to deliver, and a minimum distance to another object during printing. Boyer: Paragraph [0027], [0028], and [0037] [As described above.] Boyer: Paragraph [0016] (“By controlling a rate of the motor 128, the temperature of the heater 126, and/or other process parameters, the build material may be extruded at a controlled volumetric rate.” Which reads on “an amount of agent to deliver”.)
Regarding claim 10, Boyer and Alt teach all the claimed features of claim 6, from which claim 10 depends.  Boyer further teaches: 
The method of claim 6, further comprising 
generating a feature cloud based on a model of the three-dimensionally printed object, Boyer: Paragraph [0037] (“The processor 204 may be configured to render an image of a three-dimensional model used to fabricate an object from the pose of the camera 202…the as-fabricated size, orientation, and so forth. In order to enhance the preview, other features such as build material color may also be rendered using texture mapping or the like for the rendered image.” Which reads on “a feature cloud”.)
wherein mapping the plurality of data points comprises mapping the plurality of data points to the points in the image of the three-dimensionally printed object based on the feature cloud, and Boyer: Paragraphs [0037] and [0038] [As described in claim 6.] Boyer: Paragraph [0036] (“The printer 200 may optionally include a display 212 configured to display a view of the working volume. The display 212, which may obtain images of the working volume from the camera 202 or any other suitable imaging hardware, may be configured, e.g., by the processor 204, to superimpose thermal data onto the view of the working volume.”) [The superimposing of thermal data onto the view of the working volume reads on “mapping the plurality of data points to the points in the image of the three-dimensionally printed object”. The superimposing of the thermal data based on the working volume reads on “mapping the plurality of data points…based on the feature cloud”.]  wherein the feature cloud comprises features of the three-dimensionally printed object and... Boyer: Paragraph [0032] (“Another parameter that may be usefully controlled is a movement speed of the extruder during an extrusion. By changing the rate of travel of the extruder, other properties of the build (e.g., road thickness, spatial rate of material delivery, and so forth) may be controlled in response to images captured by the camera 202 and analyzed by the processor 204.”) [The properties of the build read on “features of the three-dimensionally printed object”.
Boyer and Alt do not expressly teach “locations of the features of the three-dimensionally printed object”.  However, Morovic describes control data for production of a three-dimensional object.  Morovic teaches:
wherein the feature cloud comprises … locations of the features of the three-dimensionally printed object. Morovic: Abstract (“In one example, the three-dimensional object to be generated is represented using object model data and object property data. This data is processed to generate a rasterized representation of a plane of the three-dimensional object. The rasterized representation of the plane is then mapped to an area coverage representation defines object property data at a given location in the plane as one or more proportions of a set of available object properties at the location, for example material combinations. The area coverage representation is then halftoned to generate the control data for three-dimensional printing.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Boyer, Alt, and Morovic before them, to include locations of the features of the three-dimensionally printed object as taught in Morovic because the references are in the same field of endeavor as the claimed invention and they are focused on improving three-dimensional printing of objects.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification to improve the definition or accuracy of object edges or surfaces, and/or to reduce surface roughness. Morovic Paragraph [0043]  The combination of the cited references would allow arbitrary three-dimensional content with a variety of desired object properties to be processed and used to generate a three-dimensional object. Morovic Paragraph [0011]

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Boyer in view of Alt, and further in view of Kumar et al. (US Patent Publication No. 2016/0307083 A1) (“Kumar”). 
Regarding claim 2, Boyer and Alt teach all the claimed features of claim 1, from which claim 2 depends.  Boyer and Alt do not expressly teach the features of claim 2.  However, Kumar describes storing and retrieving data embedded into the surface of a 3D printed object. Kumar teaches:
The smartphone of claim 1, 
wherein the identification engine is to read a unique identifier from a surface of the three-dimensionally printed object and to determine the production data based on the unique identifier, and Kumar: Paragraph [0012] (“A method and apparatus to retrieve data embedded in the surface structure of a 3D object, where a 2D image of data embedded in the surface structure of the 3D object is processed to:”) Kumar: Paragraph [0013] (“a) identify an orientation and dimension of a bounded area of the 3D object that includes the data,”) Kumar: Paragraph [0014] (“b) identify sub-regions of the area, and”) Kumar: Paragraph [0015] (“c) detect symbols in the sub-regions of the area so as to retrieve the data.”) Kumar: Paragraph [0026] (“…embodiments of the invention provide a 3D barcode that is embedded into the surface structure of the 3D object.”) Kumar: Paragraph [0040] (“The end result when using a grid-based area type of printing process is a 3D object such as 702 of FIG. 7, having a data matrix 706 embedded as structure in a surface area thereof, such as an area on a bottom surface 708. The embodiments rely on the reflective properties of differently shaped symbols formed by the material in the embedded data matrix 706 to recover the data 118.”) Kumar: Paragraph [0045] (“The method 200 starts at step 202 and proceeds to step 204, where the method 200 acquires data, such as barcode data, to be included as information with a 3-D object to be printed. The data can be acquired by any number of ways, such as, it can be included as a data file (metadata) along with the STL file of the 3D object.”) [The 3D barcode reads on “a unique identifier” and the data identified such as metadata or barcode data reads on “the production data”.] 
wherein the alignment engine is to determine the placement of the three-dimensionally printed object based on the unique identifier. Kumar: Paragraphs [0012]-[0015] [As described above.] [The orientation reads on “the placement”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Boyer, Alt, and Kumar before them, to include in the processor of Boyer to read a unique identifier from a surface of the three-dimensionally printed object and to determine the production data based on the unique identifier as taught in Kumar, wherein the processor of Boyer would determine the placement of the three-dimensionally printed object based on the unique identifier as taught in Kumar because the references are in the same field of endeavor as the claimed invention and they are focused on improving three-dimensional printing of objects.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because the creation, association, and retrieval of data as taught in Kumar (1) facilitates data presentation in a 3D manner that is improved as compared with data presentation in a 2D manner, (2) a durability of data presentation that is improved as compared with a surface label (either printed or surface etched) for data presentation and (3) a data presentation having data security that is improved. Kumar Paragraph [0026]
Regarding claim 9, Boyer and Alt teach all the claimed features of claim 6, from which claim 9 depends.  Boyer and Alt do not expressly teach the features of claim 9.  However, Kumar teaches:
The method of claim 6, further comprising detecting a marking in the image of the three-dimensionally printed object, and determining an orientation of the three-dimensionally printed object in the image based on the marking. Kumar: Paragraph [0012] (“A method and apparatus to retrieve data embedded in the surface structure of a 3D object, where a 2D image of data embedded in the surface structure of the 3D object is processed to:”) Kumar: Paragraph [0013] (“a) identify an orientation and dimension of a bounded area of the 3D object that includes the data,”) Kumar: Paragraph [0014] (“b) identify sub-regions of the area, and”) Kumar: Paragraph [0015] (“c) detect symbols in the sub-regions of the area so as to retrieve the data.”) Kumar: Paragraph [0026] (“…embodiments of the invention provide a 3D barcode that is embedded into the surface structure of the 3D object.”) Kumar: Paragraph [0040] (“The end result when using a grid-based area type of printing process is a 3D object such as 702 of FIG. 7, having a data matrix 706 embedded as structure in a surface area thereof, such as an area on a bottom surface 708. The embodiments rely on the reflective properties of differently shaped symbols formed by the material in the embedded data matrix 706 to recover the data 118.”) Kumar: Paragraph [0045] (“The method 200 starts at step 202 and proceeds to step 204, where the method 200 acquires data, such as barcode data, to be included as information with a 3-D object to be printed. The data can be acquired by any number of ways, such as, it can be included as a data file (metadata) along with the STL file of the 3D object.”) [The 3D barcode from the 3D object to retrieve data reads on “detecting a marking”.] 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Boyer, Alt, and Kumar before them, to include detecting a marking in the image of the three-dimensionally printed object, and determining an orientation of the three-dimensionally printed object in the image based on the marking as taught in Kumar, wherein the processor of Boyer would determine the placement of the three-dimensionally printed object based on the unique identifier as taught in Kumar because the references are in the same field of endeavor as the claimed invention and they are focused on improving three-dimensional printing of objects.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because the creation, association, and retrieval of data as taught in Kumar (1) facilitates data presentation in a 3D manner that is improved as compared with data presentation in a 2D manner, (2) a durability of data presentation that is improved as compared with a surface label (either printed or surface etched) for data presentation and (3) a data presentation having data security that is improved. Kumar Paragraph [0026]

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Boyer in view of Alt, and further in view of Lo (US Patent Publication No. 2014/0079383 A1) (“Lo”). 
Regarding claim 5, Boyer and Alt teach all the claimed features of claim 1, from which claim 5 depends.  Boyer and Alt do not expressly teach the features of claim 5.  However, Lo describes a 3D photographic printer uses a monochrome panel for displaying two or more images for composing a 3D photograph. Each image has a plurality of color image components. Lo teaches:
The smartphone of claim 1, further comprising the display device, wherein the rendering engine is to transmit the image to the display device, the display device is to adjust the image to compensate for movement of the display device after the determination of the position by the alignment engine, and the display device is to display the image as adjusted. Lo: Paragraph [0053] (“In some embodiments of the present invention, the optical image forming device is required to be moved laterally in a second plane, which is substantially parallel to the first plane (see FIGS. 5, 9A and 9B, for example).”) Lo: Paragraph [0055] (“As shown in FIG. 5, U is the distance between the first plane and the second plane and V is the distance between the third plane and the second plane. Thus, the magnification of the projection is V/U and the optical image forming device 40 is effectively an enlarging lens. Depending on the total lenticular angle θ and the compression angle Δθ (FIG. 4), the aperture A of the optical image forming device 40 can be adjusted to suit the number of images to be projected onto the print material 60. Furthermore, depending upon the number of images to be projected and the aperture of the enlarging lens the total lenticular angle θ, the different locations on the display device 20 may be overlapped with each other (FIGS. 5, 6B) or separated from each other (FIGS. 2A-2C, 6A).”) [The display device that contains the aperture reads on “the display device” and the adjusting of the aperture A of the optical image forming device reads on “adjust the image”. The locating to overlap or separate reads on “to compensate for movement of the display device”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Boyer, Alt, and Lo before them, to include in the processor of Boyer to transmit the image to the display device, the display device is to adjust the image to compensate for movement of the display device after the determination of the position by the alignment engine, and the display device is to display the image as adjusted as taught in Lo, because the references are in the same field of endeavor as the claimed invention because they are focused on improving image display.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because the apparatus 10 a display shifter 110 and a lens shifter 142 would be arranged to mechanically move the display device 20, the optical image forming device 40 in a coordinated manner and proportionally to their respective planes. Lo Paragraph [0067]

Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar, Alt, and Boyer. 
Regarding independent claim 11, Kumar teaches:
A non-transitory computer-readable medium comprising instructions that, when executed by a processor, cause the processor to: Kumar: Paragraph [0099] (“Furthermore, the present invention may take the form of a computer program product on a computer-usable or computer-readable storage medium having computer-usable or computer-readable program code embodied in the medium for use by or in connection with an instruction execution system. In the context of this document, a computer-usable or computer-readable medium may be any medium that can contain, store, communicate, propagate, or transport the program for use by or in connection with the instruction execution system, apparatus, or device.”)
extract an identifier from an image of a manufactured object,… Kumar: Paragraph [0012] (“A method and apparatus to retrieve data embedded in the surface structure of a 3D object, where a 2D image of data embedded in the surface structure of the 3D object is processed to:”) Kumar: Paragraph [0013] (“a) identify an orientation and dimension of a bounded area of the 3D object that includes the data,”) Kumar: Paragraph [0014] (“b) identify sub-regions of the area, and”) Kumar: Paragraph [0015] (“c) detect symbols in the sub-regions of the area so as to retrieve the data.”) Kumar: Paragraph [0026] (“…embodiments of the invention provide a 3D barcode that is embedded into the surface structure of the 3D object.”) Kumar: Paragraph [0040] (“The end result when using a grid-based area type of printing process is a 3D object such as 702 of FIG. 7, having a data matrix 706 embedded as structure in a surface area thereof, such as an area on a bottom surface 708. The embodiments rely on the reflective properties of differently shaped symbols formed by the material in the embedded data matrix 706 to recover the data 118.”) Kumar: Paragraph [0073] (“FIG. 5 is a flow diagram of a method 500 for retrieving coded data printed in a surface of a 3D object as performed by the image processing module 124 and the data decoding and error correction module 126 of FIG. 1, … the method 500 receives an image, for example a photograph of the surface of a 3D object having a coded symbol matrix embedded therein.”) [The method retrieving data from a 3D barcode on the image of the 3D object reads on “extract an identifier from an image of a manufactured object”.] 
determine production data associated with manufacturing of the manufactured object based on the identifier;… Kumar: Paragraphs [0012]-[0015], [0026], and [0040] [As described above.] Kumar: Paragraph [0026] (“The embodiments provide that the 3D barcode includes symbols representative of data, which symbols become embedded into a volume of the 3D object that extends into the 3D object from an outside surface thereof, by modifying the printing process of the 3D object to include printing of the symbols that comprise the information conveyed by the 3D barcode. That is, the modification of the 3D printing process causes the symbols of the 3D barcode to structurally become part of a volume of the 3D object during printing of the 3D object.”) [The information in the 3D barcode of the 3D object to be printed reads on “determine production data associated with manufacturing…based on the identifier”.]
Kumar does not expressly teach that the imaging device is of “a smartphone”.  However, Alt describes method and system for visually augmenting a real object with a computer-generated image. Alt teaches:
…wherein the image was captured by an imaging device of a smartphone;…display, by a display device of a smartphone, the image. Alt: Paragraph [0016] (“… overlaying at least part of a computer-generated image with at least part of the real object using a mobile device providing a camera capturing at least part of the environment and determining a pose of the camera with respect to the real object according to the object detection and tracking configuration, and overlaying at least part of a computer-generated image with at least part of the real object using a mobile device equipped with the camera according to the object detection and tracking configuration and the pose of the camera.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kumar and Alt before them, for the apparatus of Boyer to be a smartphone as taught in Alt because the references are in the same field of endeavor as the claimed invention and they are focused on focused on improving three-dimensional printing of objects.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because Alt explains that a computer may also be a mobile device having a processing unit, e.g. a smart phone or a table computer. Alt Paragraph [0022] The combination of both references would account for the fact that a 3D printer may not be available individually for each person or user at home or any other place having easy access to it. However, potential 3D printing service may be offered to individual persons, such as known for other services such as printing photographs.  A user may use a client computer or a smart phone to send a 3D virtual model to a provider of a 3D printing service via a computer network. The provider of a 3D printing service may comprise or be a computer, which is located separately and remotely from the client computer and connected thereto through a computer network, such as the Internet. A 3D printer to which the 3D printing service, i.e. the server, has access prints a real object or a part of the real object according to at least part of the virtual model received by the provider of 3D printing service. Alt Paragraph [0013]
Kumar and Alt do not expressly teach “generate an image including a visual representation of the production data to be overlaid on a view of the manufactured object”.  However, Boyer describes a variety of techniques are disclosed for visual and functional augmentation of a three-dimensional printer. Boyer teaches:
generate an image including a visual representation of the production data to be overlaid on a view of the manufactured object; and Boyer: Paragraph [0028] (“…the camera 202 may capture an image of a raft or other base layer for a fabrication, or a first layer of the fabricated object, and may identify defects such as improper spacing between adjacent lines of build material or separation of the initial layer from the build platform.”) Boyer: Paragraph [0037] (“The processor 204 may be configured to render an image of a three-dimensional model used to fabricate an object from the pose of the camera 202…The rendered image of the three-dimensional model rendered from this pose may be superimposed on the view of the working volume within the display 212. In this manner, the printer 200 may provide a preview of an object based upon a digital three-dimensional model, which preview may be rendered within the display 212 for the printer, or a user interface of the display, with the as-fabricated size, orientation, and so forth. In order to enhance the preview, other features such as build material color may also be rendered using texture mapping or the like for the rendered image.”) Boyer: Paragraph [0038] (“…the printer 200 may optionally include a sensor 214 for capturing three-dimensional data from the object… The display 212 may be configured to superimpose such three-dimensional data onto the display of the object within the working volume. In this manner, the processor 204 may detect one or more dimensional inaccuracies in the object, such as by comparison of three-dimensional measurements to a digital model used to fabricate the object. These may be presented as dimensional annotations within the display 212, or as color-coded regions (e.g., yellow for small deviations, red for large deviations, or any other suitable color scheme) superimposed on the display of the object. The processor 206 may be further configured to show summary data in the display 212 concerning any dimensional inaccuracies detected within the object.”) Boyer: Paragraph [0036] (“The printer 200 may optionally include a display 212 configured to display a view of the working volume. The display 212, which may obtain images of the working volume from the camera 202 or any other suitable imaging hardware, may be configured, e.g., by the processor 204, to superimpose thermal data onto the view of the working volume. This may, for example, include thermistor data or data from other temperature sensors or similar instrumentation on the printer 200. For example, the printer 200 may include sensors for measuring a temperature of at least … the object, the build material, the working volume, ... These and any similar instrumentation may be used to obtain thermal data correlated to specific or general regions within and without the printer 200.”) [The superimposing of thermal data onto the view of the working volume reads on “generate an image including a visual representation of the production data to be overlaid on a view of the manufactured object”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kumar, Alt, and Boyer before them, to generate an image including a visual representation of the production data to be overlaid on a view of the manufactured object as taught in Boyer, because the references are in the same field of endeavor as the claimed invention and they are focused on improving three-dimensional printing of objects.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because the printer would provide a preview of an object based upon a digital three-dimensional model, which preview may be rendered within the display for the printer, or a user interface of the display, with the as-fabricated size, orientation, and so forth. In order to enhance the preview, other features such as build material color may also be rendered using texture mapping or the like for the rendered image. This may assist a user in selecting build material, scaling, and so forth for an object that is to be fabricated from a digital model. Boyer Paragraph [0037]  The combination of the references would preserve a number of partially completed, successful objects without wasting build material or fabrication time on failed components within the build. Boyer Paragraph [0057]   
Regarding claim 14, Kumar, Alt, and Boyer teach all the claimed features of claim 11, from which claim 14 depends.  Kumar further teaches:
The computer-readable medium of claim 11, wherein the production data includes metadata associated with the manufactured object. Kumar: Paragraphs [0012]-[0015], [0026], and [0040] [As described above.] Kumar: Paragraph [0045] (“The data can be acquired by any number of ways, such as, it can be included as a data file (metadata) along with the STL file of the 3D object.”)
The motivation to combine Kumar, Alt, and Boyer as explained in claim 11 is incorporated herein.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar, Alt, and Boyer, and further in view of Komzsik (US Patent Publication No. 2016/0246908 A1) (“Komzsik”). 
Regarding claim 12, Kumar, Alt, and Boyer teach all the claimed features of claim 11, from which claim 12 depends.  Kumar, Alt, and Boyer do not expressly teach the claimed features of claim 12. However, Komzsik teaches methods for computer-aided simulation of additive manufacturing processes and corresponding systems and computer-readable mediums. Komzsik teaches:
The computer-readable medium of claim 11, wherein the instructions cause the processor to simulate results of a process acting on the manufactured object, and wherein the production data includes the results of the process. Komzsik: Abstract (“Methods for computer-aided simulation of additive manufacturing processes and corresponding systems and computer-readable mediums. A method includes receiving a finite element (FE) model of a part to be manufactured. The method includes intersecting a depositing layer line with the FE model to define an FE layer mesh that represents a manufacturing layer. The method includes simulating manufacture of the FE layer mesh and correspondingly modifying the FE model. The method includes displaying the modified FE model.”) Komzsik: Paragraph [0026] (“…the final stage analyzes the simulated printed object as opposed to the design object.”) Komzsik: Paragraph [0047] (“The system can manufacture the 3D mesh model or the solid model (325). Of course, when the simulations are correct, printing the solid model using SLS or SLM techniques as described herein will produce a physical part that more closely resembles the 3D mesh model, since the 3D mesh model reflects the deformations detected from the simulations of producing each of the layers.”) [The model used to produce, print, or manufacture the solid model of a 3D object reads on “the production data includes the results of the process”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kumar, Alt, Boyer, and Komzsik before them, the instructions cause the processor to simulate results of a process acting on the manufactured object, and wherein the production data includes the results of the process as taught in Komzsik, because the references are in the same field of endeavor as the claimed invention and they are focused on improving three-dimensional printing or manufacturing of objects.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would improve the quality of parts being fabricated, without physically printing all the different configurations, thus saving material cost. Komzsik Paragraph [0037]  
Regarding claim 13, Kumar, Alt, Boyer, and Komzsik teach all the claimed features of claim 12, from which claim 13 depends.  Komzsik further teaches:
The computer-readable medium of claim 12, wherein the process includes a process selected from the group consisting of a finishing process applied to the three-dimensionally printed object and a test process. Komzsik: Paragraph [0014] (“Based on the results of the simulation, strategies to reduce warping can be derived and tested before manufacturing the part.”)
The motivation to combine Kumar, Alt, Boyer, and Komzsik as explained in claim 12 is incorporated herein.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar, Alt, and Boyer, and further in view of Lee (KR 10-1748245 B1) (“Lee”).
Regarding claim 15, Kumar, Alt, and Boyer teach all the claimed features of claim 14, from which claim 15 depends.  Kumar, Alt, and Boyer do not expressly teach the features of claim 15.  However, Lee describes a 3D printing data service providing method. Lee teaches:
The computer-readable medium of claim 14, 
wherein the metadata includes a link to request production of additional objects, and wherein the instructions cause the processor to instruct a three-dimensional printer to produce an additional manufactured object. Lee: Page 2, sixth and seventh paragraphs (“As a technical means for achieving the above technical object, an embodiment of the present invention is a method of collecting 3D printing data and metadata from at least one data providing terminal, collecting 3D printing data collected in a category A step of collecting computing resources including a specification of a 3D printer linked with a user terminal when receiving a keyword for retrieving 3D printing data from a user terminal, Transmitting the 3D printing data selected by the user terminal to the user terminal when the 3D printing data is selected from the user terminal, and transmitting 3D printing data selected by the user terminal. According to any one of the above-mentioned objects of the present invention, it is possible to share 3D printing data of a specific product, rather than a general product or confidential company, such as an online open source, in an online store, By providing users with intuitive editing tools to enable them, users without modeling knowledge without hiring a modeler can print products using 3D printers.”) [Based on the collected metadata, the products 3D printed as the user selects them through the link reads on “a link to request production of additional objects”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kumar, Alt, Boyer, and Lee before them for the metadata of Kumar to include a link to request production of additional objects, and wherein the instructions cause the processor to instruct a three-dimensional printer to produce an additional manufactured object as taught in Lee, because the references are in the same field of endeavor as the claimed invention and they are focused on improving three-dimensional printing of objects.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because possible to share 3D printing data of a specific product, rather than a general product or confidential company, such as an online open source, in an online store, By providing users with intuitive editing tools to enable them, users without modeling knowledge without hiring a modeler can print products using 3D printers. Lee Page 2, eighth paragraph.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Publication No. 2012/0327117 A1 to Weller et al. describes a method operating a video camera (405) of a user device i.e. mobile device, to acquire an input image (1020) of a physical environment. Data is decoded from a digitally encoded marker (DEM) (100) by processing the input image. Digital content defining a virtual object is retrieved from the memory of the user device. An augmented reality image including the input image and an overlay image representing the virtual object positioned within the augmented reality image is displayed on a display screen of the user device based on the data from the DEM and the marker location.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALICIA M. CHOI/Patent Examiner, Art Unit 2117